Citation Nr: 1531765	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  10-36 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left knee instability.

2.  Entitlement to an effective date earlier than February 13, 2008, for the grant of service connection for left knee instability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter




ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1947 to September 1969.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In May 2015 the Veteran testified at a hearing before the undersigned at the RO, and evidence pertinent to the matters on appeal was received contemporaneously with the Veteran's May 2015 Board hearing.  The Veteran has waived initial RO consideration of this evidence.  In December 2009 the Veteran gave testimony at a hearing at the RO before a local hearing officer.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim of entitlement to an initial rating in excess of 20 percent for left knee instability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Instability of the left knee was not shown prior to February 13, 2008.




CONCLUSION OF LAW

The criteria for an effective date earlier than February 13, 2008, for the award of service connection for left knee instability have not been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the March 2009 rating decision granted service connection for left knee instability, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the effective date does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the effective date assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, and regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that in June 2008 the Veteran acknowledged that he had received notice from VA of the relevant law and regulations for consideration in assigning effective dates in this case.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records.

During the May 2015 Board hearing, to assist the Veteran, the undersigned asked questions to determine if there was any evidence outstanding pertinent to the claims.  The undersigned also asked questions to help direct the Veteran's testimony concerning the onset of the claimed disabilities and whether there was any outstanding documentation that would substantiate the claim.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Analysis

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The date of entitlement means the date entitlement is factually-ascertainable.  McGrath v. Gober, 14 Vet. App. 28, 35 (2000).

In March 1970 the Veteran was granted service connection for left knee disability, characterized as residuals of a left knee injury with patellectomy; a 10 percent disability rating was assigned.  In November 2005 the Veteran filed a claim for an increased rating for his left knee disability.  That claim resulted in an October 2007 RO decision which denied an increased rating for the left knee.  Following receipt of the Veteran's notice of disagreement, a March 2009 rating decision granted service connection for left knee instability, with an evaluation of 10 percent, effective February 13, 2008, and continued a 10 percent rating for the Veteran's left knee patellectomy with arthritis.  A July 2010 RO decision increased the initial rating for left knee instability to 20 percent, also effective February 13, 2008.

At his December 2009 RO hearing the Veteran stated that he had been having problems with left knee instability for several years.  At the May 2015 Board hearing the Veteran indicated that he still continued to need and wear a left knee brace.

VA examinations and evaluations of the Veteran's left knee dated in August 1995, January 1997, and September 2006 did not reveal any objective findings of left knee instability.  Concerning the left knee, the September 2006 VA examiner reported the following:

The anterior and posterior cruciate ligaments stability test of the left knee is within normal limits.  The medial and lateral collateral ligaments stability test of the left knee is within normal limits.  The medial and lateral meniscus test of the left knee is within normal limits.

A February 13, 2008, VA examiner stated, following physical evaluation, that the Veteran did have moderate left knee mediolateral instability.

Instability of the left knee was not shown prior to February 13, 2008.  While the Veteran has given credible testimony that he has had left knee problems (including pain and limitation of motion) for years, and such has been clearly documented in the medical records, as noted, VA examiners in August 1995, January 1997, and September 2006 made specific findings indicating that the Veteran did not have left knee instability at those times.

Based on the foregoing, the earliest effective date for left knee instability is February 13, 2008, the later of the date of the claim (November 2005) and the date entitlement arose (February 13, 2008).  In sum, the evidence of record provides no basis for an award of service connection for left knee instability prior to February 13, 2008.


ORDER

An effective date earlier than February 13, 2008, for the grant of service connection for left knee instability is denied.


REMAND

As for the issue of entitlement to an initial rating in excess of 20 percent for left knee instability, the Veteran asserted at his May 2015 Board hearing that his left knee disability was worsening and that he would "absolutely" like the opportunity to undergo a VA left knee examination.  The Board notes that the Veteran's last left knee examination was conducted in February 2008 and finds that more current clinical findings as to the Veteran's left knee instability would be useful in adjudicating the appeal.  VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should obtain and associate the Veteran's complete VA treatment records dated since December 14, 2009.

2.  Schedule the Veteran for the appropriate VA examination to determine the current severity of his service-connected left knee instability.  The Veteran's claims file must be made available to the examiner.  Any indicated diagnostic tests and studies must be accomplished.

3.  The AOJ should then, based on all the evidence of record, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


